Citation Nr: 0511281	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  97-10 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for a lumbosacral strain.

2.  Entitlement to an increased rating in excess of 30 
percent for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO) that denied increased ratings for 
a low back disorder, currently rated as 20 percent disabling, 
and an anxiety disorder, currently rated as 30 percent 
disabling.

Appellant's service representative contends that the Board 
must also consider another issue, i.e., whether appellant is 
entitled to restoration of a disability rating for an 
unrelated condition (postoperative residuals of service-
connected prostate cancer) that was reduced by a rating 
decision in January 2004.  Appellant's service representative 
contends that appellant submitted a Notice of Disagreement 
(NOD) to the proposed reduction, and that the Board must now 
formally remand the issue to RO under the precedent of 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board 
disagrees.  The purported NOD in August 2003 was appellant's 
objection to a proposed rating reduction that had not yet 
occurred.  RO considered appellant's letter prior to issuing 
a rating decision in January 2004 that reduced the rating.  
The file does not show that appellant has appealed the 
January 2004 rating decision, so the Board does not have 
jurisdiction to impose a Manlincon remand in regard to that 
issue.  The Board's review will accordingly be confined to 
the issues listed on the cover page.    

It is also noted that there is a recent dating decision on an 
issue of an increased rating for his prostate disorder, in 
excess of 60 percent.  This issue has not been otherwise 
developed for appellate review.  A total rating based on 
individual unemployability has also been raised and is 
referred to the RO for appropriate action.

Appellant initially requested a RO hearing in conjunction 
with this appeal, but he cancelled several scheduled hearings 
as detailed below, and in August 2004 he asked RO in writing 
to forward the file to the Board for review.  The Board 
accordingly considers the hearing request to be waived and 
will proceed with appellate review.  

Finally, some initial review had been conducted by the Board.  
At the time there was a statement signed in August 2004 by 
the veteran that he had no additional evidence to submit.  
Subsequently, contact from the RO was to the effect that 
additional evidence had been received from the appellant and 
his representative, and the RO wanted to forward the material 
prior to a final decision from the Board.  That information 
has recently been received.  Most of the evidence is similar 
to evidence otherwise on file or is pertinent not related to 
the issues under consideration.  In view of the increase 
granted on the psychiatric issue, the Board concludes it can 
proceed without further delay or prejudice to the appellant.


FINDINGS OF FACT

1.  Current range of motion of appellant's thoracolumbar 
spine is 80 degrees forward flexion and 30 degrees extension, 
both with pain, and bilateral lateral flexion/rotation 45 
degrees without pain.  No more than moderate limitation of 
motion has been shown.  Severe lumbosacral strain has not 
been shown.

2.  Current manifestations of appellant's anxiety disorder 
include depression, paranoid ideation, irritability, mood 
swings, and sleep disorder.  Appellant's judgment and insight 
are fair.  Appellant manifests occupational and social 
impairment with reduced reliability and productivity in some 
areas, such as work, school, family relations, judgment, 
thinking, and mood, but not in most areas.  Findings 
consistent with definite social and industrial impairment, 
but no more, have been approximated.


CONCLUSIONS OF LAW

1.  Schedular criteria for a rating in excess of 20 percent 
for low back disorder have not been met. 38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.41, 4.59, 4.71a, Diagnostic Codes 
5292, 5295, 5237 (2003-2004).

2.  With resolution of reasonable doubt in appellant's favor, 
the criteria for an evaluation of 50 percent, but no more, 
for an anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9400 (1996-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
increased disability rating was received in June 1996.  The 
disputed rating decision of November 1996, the Statement of 
the Case (SOC) in March 1997, and Supplemental Statements of 
the Case (SSOC) in January 1999 and July 2004 all listed the 
evidence on file that had been considered in formulation of 
the decision.  RO sent appellant a VCAA duty-to-assist letter 
in June 2003, after enactment of the VCAA and during the 
pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and VA treatment records; appellant has not identified any 
other medical providers who may have relevant evidence.  
Appellant has also been afforded a number of VA orthopedic 
and psychiatric examinations to determine the current 
severity of both disabilities.  The Board accordingly finds 
that VA's duty to assist has been satisfied in regard to this 
claim.

The Board notes at this point that appellant's service 
representative contends that RO has failed to afford 
appellant his requested hearing.  However, review of the file 
shows that appellant was scheduled for hearings on three 
occasions, the first two of which were postponed at 
appellant's request and the last of which was cancelled at 
appellant's request.  RO advised appellant in May 2004 to 
respond within 60 days if he wanted to reschedule the 
hearing, failing which these two issues would be adjudicated 
on the basis of the existing file.  Appellant did not respond 
within 60 days, an in August 2004 appellant asked RO in 
writing to send the file to the Board for review.  The Board 
accordingly deems the hearing waived, and will proceed with 
appellate review.  There is no request for a hearing in the 
information recently received.

II.  Factual Background

Appellant was granted service connection for anxiety disorder 
and lumbosacral strain by a rating decision in August 1968.  
The rating decision assigned an initial rating of 10 percent 
for each disability, effective December 14, 1967.

A rating decision of August 1973 increased the rating for 
lumbosacral strain to 20 percent.  However, a rating decision 
of September 1976 reduced the rating back down to 10 percent 
due to an apparent improvement of appellant's condition.

Appellant filed the instant claim for increased rating for 
both disabilities in September 1994; both disabilities were 
rated 10 percent disabling at that time.  In support, 
appellant forwarded a VA Medical Center (VAMC) note 
documenting that a CT scan in 1990 had revealed a bulging 
disc at L4-L5 and productive changes of facet hypertrophy of 
ligamentum flavum, with moderately narrowed canal.  The VAMC 
note stated that appellant was able to resume light duty.

Appellant had a VA spinal examination in January 1995.  
Appellant complained of constant back pain, trouble sleeping, 
and inability to walk very far.  The examiner observed that 
appellant stood erect, could stand on heels and toes, could 
squat at 50 percent of normal, and refused to attempt leg 
lifting.  Reflexes were normal bilaterally.  There were no 
noted postural abnormalities or fixed deformities.  Left para 
vertical muscle spasm was present to a moderate degree.  
Forward flexion of the spine was to 10 degrees before alleged 
onset of pain.  Appellant refused to perform backward 
extension or left and right flexion movements.  Left and 
right rotations were 20 degrees.  The examiner's diagnosis 
was status post bullet wound (minor flesh wound) to back with 
chronic back pain, with note that appellant would not allow a 
complete exam because he claimed that it started his pain.

A VA X-ray of the lumbosacral spine in January 1995 showed a 
normal study: no bony abnormalities, disc spaces within 
normal limits, curvature and alignment of the spine within 
normal limits, paravertebral soft tissue within normal 
limits, and joints of the articular facets and sacroiliac 
within normal limits.

Appellant had a VA mental examination in January 1995.  The 
examiner did not have the C-file or medical records available 
for review.  Appellant described stressful events in service 
and current occupational and social difficulties.  Appellant 
complained that he currently felt "not right" and 
complained of stress; he also reported previous suicidal 
tendencies.  The examiner observed that appellant was alert, 
calm, and cooperative.  Appellant's speech was logical and 
coherent but often circumstantial and sometimes vague.  
Appellant described sudden panic spells lasting up to six 
hours, during which he had violent urges.  Appellant stated 
that he was subject to crying spells after losing his job 
four months previously.  He described auditory 
hallucinations, depression, lack of energy, and inability to 
sleep well.  The examiner's diagnoses were: (1) major 
depressive disorder; (2) post-traumatic stress disorder 
(PTSD); (3) alcohol dependence, in partial remission; (4) 
learning disorder, not otherwise specified.    

Based on the VA examinations described above, RO issued a 
rating decision in June 1995 that granted a 20 percent rating 
for lumbosacral strain, effective January 1994, and increased 
the rating for generalized anxiety disorder (GAD) to 30 
percent effective July 1994.  

Appellant had another VA mental examination in July 1996.  
The C-file was again not available to the examiner.  The 
examiner referred to the previous examination of January 
1995, for incorporation into the current examination.  
Appellant complained of "feeling badly" and of feeling worn 
down mentally and physically.  Appellant appeared to be 
depressed and embittered.  Appellant spoke without animation, 
and his speech was logical and coherent but tended to ramble 
and become tangential.  Appellant was preoccupied that nobody 
cared about him.  Appellant described panic attacks lasting 
10 to 15 minutes when aggravated.  Appellant complained of 
feelings of anger, anxiety, and depression.  Appellant 
described crying spells and visual hallucinations.  The 
examiner's diagnoses were as follows: (1) PTSD,  (2) 
dysthymic disorder, and (3) learning disorder, not otherwise 
specified. The examiner's overall impression was that 
appellant was no better and slightly worse than during the 
previous examination, that appellant did not appear to be 
employable for both physical and mental reasons, and that 
appellant's psychiatric incapacity was moderate to severe.     

Appellant had another VA spinal examination in August 1996.  
Appellant complained of trouble standing and bending, and of 
pain radiating down to left side from buttock to thigh.  The 
examiner observed that appellant stood erect, would not 
attempt to stand on heels or toes, was able to squat, and 
described shrapnel wounds that the examiner could not 
visualize.  Straight leg raising was 30 degrees bilaterally, 
and reflexes were within normal limits.  There were no 
observed postural abnormalities or fixed deformities.  There 
was marked lumbar spasm.  Range of motion was 40 degrees 
forward flexion, 5 degrees backward extension, 15 degrees 
bilateral lateral flexion, and 30 degrees bilateral rotation; 
appellant complained of pain on all motions.  There was no 
evidence of neurological involvement, and X-ray showed no 
joint or bone abnormality.  The examiner's diagnosis was as 
follows: (1) shrapnel wound in the back, and (2) lumbar 
sprain with radiculitis to the left lower extremity.

Appellant submitted a statement in April 1997 that RO 
accepted in lieu of a VA Form 9.  The statement asserts that 
appellant wanted to continue his appeal and to have a 
hearing.  RO scheduled a hearing for appellant in May 1998, 
which was postponed at appellant's request.  A subsequent 
hearing in July 1998 was also postponed at appellant's 
request.  A hearing scheduled for March 2004 was cancelled at 
appellant's request.

VA mental health clinic notes dated September 1997 and 
January 1998 show that appellant was anxious and depressed 
due to a recent diagnosis of prostate cancer.  Appellant was 
neatly dressed and cooperative, and his speech was normal in 
tone and rate.  Appellant had no delusions or hallucinations 
during the interview but described delusions that he had on 
other occasions.  Appellant was not suicidal or homicidal.  
Appellant was oriented, his insight was fair, and his 
judgment was good.
 
Appellant's wife submitted a statement in July 1998 asserting 
that appellant's behavior and mental condition had 
deteriorated since he was diagnosed with prostate cancer in 
August 1997.  Specifically, appellant had begun to spend 
money foolishly, to stay out all night, and to no longer 
remember things or accomplish tasks.

Appellant had a VA spinal examination in September 1998.  
Medical records were not available to the examiner.  
Appellant complained of constant low back pain and stiffness.  
Appellant reported severe flare-ups on a weekly basis, each 
lasting several days.  Flare-ups were precipitated by unusual 
movement such as bending and also aggravated by cold weather.  
During flare-ups, appellant had to stop all activity and lie 
down. Appellant used lumbar support and a cane.  Appellant 
reported that he could not sit or stand for protracted 
periods.  On physical examination, appellant's flexion was 0-
70 degrees active and 0-80 degrees passive; his extension was 
0-15 degrees active and 0-20 degrees passive; and, his right 
and left bend was 0-20 degrees active and 0-25 degrees 
passive.  Appellant complained of pain through the range of 
motion.  Function appeared to be additionally limited due to 
pain.  Bilateral paraspinal muscle spasm and tenderness were 
noted in the lumbar region.  Diagnosis was (1) chronic low 
back pain and (2) musculoskeletal strain of the low back.  

A VA X-ray of the lumbosacral spine in September 1998 showed 
minimal hypertrophic changes of the bodies of L4 and L5 
anteriorly, with no evidence of any fracture or subluxation.

Appellant had a VA mental examination in September 1998.  The 
examiner referred to and incorporated the results of the 
previous examinations in January 1995 and July 1996.  
Appellant was disturbed by his recent cancer surgery and by 
the consequent aftermath of urinary leakage.  Appellant 
appeared to be impulsive and angry.  Appellant described 
sleeplessness, weight loss, and loss of appetite.  Appellant 
stated that he was uncomfortable around other people and that 
he had no friends.   Appellant's affect was angry, tense, and 
agitated.  His mood was constricted and depressed.  
Appellant's speech was coherent, becoming rapid at times.  
Appellant reported some passive suicidal ideation but no 
homicidal or suicidal plan.  There was paranoid ideation.  
The examiner's diagnoses were: PTSD, history of substance 
abuse, recurrent depressive disorder, and learning disorder 
(Axis I); personality disorder not otherwise specified (Axis 
II); gout, hypertension, and prostate cancer (Axis III); 
family stress and financial stress (Axis IV); and, Global 
Assessment of Functioning (GAF) of 60 (Axis V).

A rating decision of September 1998 granted service 
connection for status post prostatectomy due to carcinoma, 
presumed to be consequent to Agent Orange exposure in 
Vietnam.

A VA psychiatry clinic note dated July 2000 shows that 
appellant was worried about a possible recurrence of cancer.  
Appellant reported current depressed mood, poor appetite and 
sleep, and increasing difficulty with memory.  The attending 
physician's impressions were: adjustment disorder, 
depression, alcohol abuse, PTSD, rule out alcohol-induce mood 
disorder (Axis I); rule out personality disorder not 
otherwise specified (Axis II); status post prostate cancer 
treatment (Axis III); marital disharmony (Axis IV); and, GAF 
of 55 (Axis V).

Appellant had a VA mental examination in June 2003.  The 
examiner did not have the C-file available prior to the 
examination but subsequently obtained the C-file and wrote an 
addendum to the examination report.  The examiner noted 
appellant's family, military, social, and medical history in 
detail.  Appellant was anxious and had a blunted affect.  
Appellant's thought processes were goal-directed, his thought 
form was within normal limits, and his thought content was 
intact.  Appellant reported passive suicidal ideation in the 
past but no suicidal plan or intent at present, and no 
homicidal ideation.  Appellant was vague on the subject of 
past auditory and visual hallucinations, and the examiner 
stated an opinion that appellant does not experience active 
hallucinations.  No delusions were elicited within the course 
of the interview.  Reality testing was intact.  Appellant was 
oriented, and his judgment and insight were fair.  The 
examiner's diagnoses were: GAD, polysubstance abuse in full 
remission, and rule out alcohol abuse (Axis I); marital 
difficulties (Axis IV); and, GAF of 60 (Axis V).  The 
examiner noted that appellant complained of current symptoms 
of anxiety, irritability, grief, guilt, low self-esteem, 
sleep disturbances, and loss of appetite.  The examiner 
opined that appellant's description of vague PTSD-like 
symptoms did not meet the criteria for diagnosis of PTSD.  

Appellant's wife submitted a letter in June 2003 stating that 
she was currently "living in hell" because of appellant's 
mental condition.  She asserts that she never knows when 
appellant is going to yell at her.  Appellant often adopts a 
harsh tone and raises his voice.

Appellant had a VA spine examination in June 2003.  The 
examiner reviewed the C-file.  Appellant complained of sharp 
low back pains of variable duration and intensity.  Cold 
weather and prolonged sitting and standing were exacerbating 
factors, and appellant reported having to change his position 
frequently.  Appellant wore a spinal corset and carried a 
cane.  Appellant was able to walk 2 or 3 blocks at a time and 
experienced unsteadiness at times.  Appellant left his job in 
1994 due to back pain.  On physical examination, appellant 
displayed some stiffness.  Range of motion was 80 degrees 
forward flexion, with pain; 30 degrees extension, with pain; 
and, bilateral lateral flexion/rotation 45 degrees 
painlessly.  Pain and lack of endurance caused additional 
limitation.  There were no symptoms of intervertebral disc 
syndrome (IVDS) symptoms.  X-rays of the thoracic and 
lumbosacral spine showed degenerative disc disease at the L4-
5 and L5-S1 levels.  The examiner's diagnosis was 
degenerative disc disease of the lumbosacral spine.

Appellant's wife submitted a letter to VA dated January 2004 
stating that appellant was diagnosed with new prostate 
cancer, but appellant is in denial.  The letter asserts that 
appellant continued to be subject to unpredictable mood 
swings and that his memory and his ability to focus or 
concentrate had decremented.        
 
A VA mental health clinic note dated April 2004 shows that 
appellant reported for refill of his antidepressant 
medication.  Appellant complained of current marital stress 
and health concerns.  Appellant was coherent, somber in mood, 
oriented, organized, and calm.  There was no evidence of 
psychosis or suicidal or homicidal intent.

A VA mental health clinic note dated July 2004 shows that 
appellant reported for refill of his antidepressant, 
complaining of current marital conflict.  Appellant was calm, 
coherent, organized, and oriented, with no evidence of 
psychosis, suicidal intent, or homicidal intent.

It is also noted that there have been findings of disc 
disease.  That pathology is not currently service connected.  
The symptoms need not be dissociated in this case as all back 
symptoms warrant no more than the current rating.

III.  Analysis

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2004); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  However, while regulations require 
review of the entire recorded history by the adjudicator to 
ensure a more accurate evaluation, they do not give past 
medical reports precedence over the current medical findings; 
where an increase in the disability rating is at issue, the 
present level of the disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has 
accordingly reviewed all medical evidence pertaining to 
appellant's disability, but places the greatest probative 
value on the most recent evidence.

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.9 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant; i.e., VA must consider 
whether alternative diagnostic codes may be more appropriate 
to the symptoms or more advantageous to the claimant.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).   

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2004).  The rating schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.   Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. App. 
203 (1993).

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do otherwise, and VA does so.  Marxcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGPREC 11-97 (Mar. 25, 
1997).  In this case, the rating schedule criteria for 
diseases and injuries of the spine, and for anxiety, have 
changed since the original rating decision.  Old regulations 
may be applied to the entire appeal period if most favorable 
to the claimant, but newer regulations may not be applied 
before their effective dates.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Evaluation of a Low Back Disorder

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness 
or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider 
any part of the musculoskeletal system that becomes painful 
on use to be "seriously disabled."  38 C.F.R. § 4.40 
(2004).

Appellant's low back disability has been rated as 
"lumbosacral strain" under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  The rating criteria for back disorders changed on 
September 26, 2003.  Appellant is entitled to be rated under 
either the "old" or "new" criteria and to have the higher 
of the two ratings applied to his disability, with the 
proviso that the "new" criteria cannot apply until the 
effective date of the regulation change.  The record shows 
that RO considered both the "old" and "new" criteria in 
the adjudication of the claim.

There is no evidence that appellant has ankylosis of the 
spine, arthritis of the spine, or intervertebral disc 
syndrome (IVDS).  Accordingly, the appropriate potential 
criteria for rating this disability under the "old" (pre-
September 2003) rating schedule are Diagnostic Code 5292 
(limitation of motion of the lumbar spine) and Diagnostic 
Code 5295 (lumbosacral strain).  Effective September 26, 
2003, the spine is rated under the General Rating Formula for 
Diseases and Injuries of the Spine and the diagnosis code is 
irrelevant.

The "old" (pre-September 26, 2003) rating criteria for 
Diagnostic Code 5292 were as follows.  For a rating of 20 
percent (appellant's current rating): moderate limitation of 
motion.  For a rating of 40 percent (the maximum rating): 
severe limitation of motion.
   
The "old" (pre-September 26, 2003) rating criteria for 
Diagnostic Code 5295 were as follows.  For a rating of 20 
percent (appellant's current rating): with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  For a rating of 40 percent 
(the maximum schedular rating): severe, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or all of the above with 
abnormal mobility on forced motion.

The "new" (post-September 26, 2003) rating criteria for 
Diagnostic Code 5237 follow the General Rating Formula for 
Diseases and Injuries of the Spine and are as follows.  For a 
rating of 20 percent (appellant's current rating): forward 
motion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  For a 
rating of 40 percent: forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  For a rating of 50 percent: 
unfavorable ankylosis of the entire thoracolumbar spine.  For 
a rating of 100 percent: unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease. 

Under the "new" rating schedule, normal range of motion of 
the thoracolumbar spine was as follows:  flexion to 90 
degrees, extension to 30 degrees, lateral flexion 30 degrees 
bilaterally, and rotation 30 degrees bilaterally.  38 C.F.R. 
§ 4.71a, Plate V (2004).
   
On comparison of appellant's symptoms, as shown by the 
medical evidence of the most recent years, with the schedular 
rating criteria detailed above, the Board finds that 
increased rating in excess of 20 percent is not warranted 
under either the "old" or "new" rating schedules.  
Limitation of motion of the lumbar spine is not more than 
"moderate" when comparing appellant's measured range of 
motion to normal range of motion under the rating schedule, 
so increased rating under the "old" Diagnostic Code 5292 is 
not appropriate.  Appellant does not manifest listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or all of the above 
with abnormal mobility on forced motion, so increased rating 
under the "old" Diagnostic Code 5295 is not appropriate.  
Similarly, appellant does not manifest any of the criteria 
for an increased rating of 30 percent (forward flexion of the 
cervical spine 15 degrees or less, or favorable ankylosis of 
the entire cervical spine) or 40 percent (unfavorable 
ankylosis of the entire cervical spine, or forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine) that are 
required for an increased rating under the "new" General 
Rating Formula.

VA has considered whether additional disability is 
appropriate due to pain and/or weakness on motion.  The VA 
medical examiners noted that appellant manifested pain during 
the range of motion tests, and appellant complained that pain 
was the primary disabling manifestation of his disability.  
However, there is no apparent musculoskeletal cause for 
appellant's limitation of motion, other than pain itself, 
since appellant's has only minimal degenerative disc disease 
and no other bone or soft-tissue injury.  The Board 
accordingly finds that additional disability for pain is not 
appropriate, since it would in fact be compensating appellant 
twice for the same limiting factor and would constitute 
pyramiding.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence of frequent hospitalization, or of 
impairment to employment in excess beyond that contemplated 
under the rating schedule.  

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria supporting the current 
rating.  For this reason, the doctrine of reasonable doubt is 
not for application and a rating at the higher rate is not 
warranted.

It is also noted that early in this process, there was 
significant limitation of motion shown, but it was attributed 
to lack of effort or failure to cooperate with the 
examination.  The clinical findings that could be confirmed 
did not provide a basis for an increased rating.  There were 
no findings of more than moderate impairment clinically 
confirmed.

Evaluation of an Anxiety Disorder

Appellant's anxiety disorder has been rated as "generalized 
anxiety disorder" under 38 C.F.R. § 4.132, Diagnostic Code 
9400.  The rating criteria for this diagnostic code changed 
on November 7, 1996, so appellant is entitled to rating under 
either the "old" or "new" criteria, with the proviso that 
the "new" criteria cannot be applied until the effective 
date of the implementing regulation.  The Board also notes 
that appellant's disorder has been been alternatively 
diagnosed as PTSD, and could be rated accordingly.  The 
"old" schedule classified both GAD (Diagnostic Code 9400) 
and PTSD (Diagnostic Code 9411) as psychoneurotic disorders 
and rated them under the same criteria.   The "new" 
schedule classifies both disorders as anxiety disorders, and 
again rates both disorders under common criteria.  Rating as 
PTSD vice GAD accordingly would not result in a more 
favorable outcome for appellant under either the "old" or 
"new" schedule.

Under the "old" rating schedule, the rating criteria for 
anxiety disorders were as follows.  For a rating of 30 
percent (appellant's current rating): definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people; the psychoneurotic symptoms result 
in such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  For a rating of 50 percent: ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired; by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  For a rating of 70 percent: ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  For a rating of 
100 percent: the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.    

Under the "new" rating schedule, the rating criteria for 
anxiety disorders follow the General Rating Formula for 
Mental Disorders and are as follows.  For a rating of 30 
percent (appellant's current rating): occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent period of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, or recent events).  For a rating of 50 percent: 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly-learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

For a rating of 70 percent: occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  For a rating 
of 100 percent: total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittently inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.
     
Applying the manifestations of appellant's anxiety disorder 
to both the "old" and "new" schedular criteria, the Board 
finds that the "new" criteria appear to support an 
increased rating at the level of 50 percent.  On examination, 
appellant has demonstrated some, but not all, of the criteria 
for a 50 percent rating, such as circumstantial speech, 
impaired judgment and abstract thinking, and disturbances of 
motivation and mood.  The Board also notes that appellant's 
recent GAF scores have been 60, 55, and 60 respectively.  The 
GAF records the clinician's judgment of the individual's 
overall level of functioning, with 100 representing a high 
level of functioning and no psychiatric symptoms.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, Washington, 
D.C., American Psychiatric Association, 1995.  A GAF of 60 
equates to moderate symptoms (e.g., flat effect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  This verbiage more 
closely equates to the rating schedule criteria for a 50 
percent evaluation than to the criteria for either a 30 
percent or 70 percent rating.  

While the Board has found that a rating of 50 percent is 
appropriate, the Board finds that a higher evaluation of 70 
percent is not warranted in this case.  Appellant's anxiety 
disorder appears to cause reduced social and industrial 
capacity (50 percent rating) but not occupational and social 
impairment with deficiencies in most areas (70 percent 
rating).  There is no evidence of suicidal or homicidal 
ideation, obsessional rituals, continuous panic that inhibits 
ability to function independently, or neglect of personal 
appearance and hygiene (criteria for a 70 percent rating).  
Finally, there is evidence that appellant has difficulty in 
establishing and maintaining effective work and social 
relationships (50 percent rating) but no evidence that he is 
completely unable to establish and maintain effective 
relationships (70 percent rating).  Appellant's symptoms 
accordingly do not appear to approximate the criteria for a 
rating higher than 50 percent. 

The Board has noted the statements provided by appellant and 
by his wife.  A layperson can certainly provide an eyewitness 
account of a veteran's visible symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, even giving 
full credit to the credibility of these statements, they do 
not describe aberrant behavior supporting an evaluation in 
excess of 50 percent disabling.  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
the 50 percent disability rating adequately compensates that 
overall interference with work and social adaptability.  
Extraschedular rating therefore is not appropriate in this 
case.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability do 
more closely approximate those supporting a higher rating.  
For this reason, with resolution of reasonable doubt in the 
appellant's favor, a disability rating of 50 percent, but no 
more, is warranted for anxiety disorder.


ORDER

Increased rating in excess of 20 percent disabling for a 
lumbosacral strain is denied.  Rating of 50 percent, but no 
more, for anxiety disorder is granted, subject to the law and 
regulations governing the award of monetary benefits. 


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


